DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2. The 101 rejection made in the previous office action has been withdrawn in view of the amendment which integrates a practical application of the exception.
Allowable Subject Matter
3. Claims [1-3 and 9-13] are allowed.
    4. The following is an examiner’s statement of reasons for allowance: 
Re Claim [1] none of the prior arts on the record either alone or in combination teaches or reasonably suggests: a method, comprising: wherein the step of obtaining the weighting value based on the weighting calculation includes: calculating a product of a smooth region threshold setting value, the front-end gain, and the constant to obtain a smooth region threshold, calculating a product of a texture region threshold setting value, the front-end gain, and the constant to obtain a texture region threshold, and on condition that the gradient value is less than the smooth region threshold, using a minimum weighting value as the weighting value: on condition that the gradient value is greater than the texture region threshold, using a maximum weighting value as the weighting value: and on condition that the gradient value is between the smooth region threshold and the texture region threshold, using a product of a slope and a difference Attorney Docket No. 16313-2922Application No. 17/092,361 between the gradient value and the smooth region threshold as the weighting value, in which the slope is determined by the smooth region threshold and the texture region threshold; and obtaining an output value of the target pixel based on a blending calculation based 
Claims 2-3, and 9-13 are allowed due to their direct or indirect dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698